DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Status of Claims
Claims 3-13 and 16-18 are pending and under consideration for patentability; claim 16 has been amended; claims 1, 2, 14, and 15 were previously cancelled.  

Response to Arguments
Applicant’s arguments dated 11 March 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claim to further define the conductive cloth and projection portion of the main body.  The Examiner has addressed the amended limitations in the updated text below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2008/0161893 A1) in view of Matsumura (US 2010/0137726 A1). 
Regarding claim 16, Paul describes a biological signal detection apparatus ([0014]) comprising a sensor ([0014]) that is mounted to a band ([0074], external tissue applications) to detect a biological signal ([0014]), wherein the sensor includes
a conductive cloth 22 having a tubular shape and including a cylindrical or substantially cylindrical hollow portion ([0015], [0071], figure 1A)
a main body 18 including a projection portion 24
an input terminal provided in the projection portion ([0070], electrical conduit 16 which is connected to head portion 20, which comprises projection portion 24 and conductive cloth 22; please see figure 1A, for example)
Regarding claim 16, although Paul describes that the disclosed apparatus “may also be used for external tissue applications,” including a patch which may be attached to a patient’s skin by use of a fastening band ([0074]), Paul does not explicitly disclose a neck band that is able to be worn by a user along a circumferential direction of a neck of the user.  However, Matsumura also describes a biological signal detection apparatus 1 comprising a neck band 10 that is able to be worn by a user along a circumferential direction of a neck of the user ([0008]).  As Matsumura is also directed towards a biological signal detection apparatus and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a neck band similar to that described by Matsumura in order to mount and place the apparatus described by Paul, as doing so advantageously allows the resulting apparatus to be used for external applications where the sensor can be placed in proximity to a user’s skin.  
Regarding claim 10, Matsumura further describes a battery housed in the main body ([0012] - [0013], power supply terminals). 
Regarding claim 11, Matsumura further describes wherein a sensor is mounted to a first end portion of the neck band and the biological signal detection apparatus further includes another sensor that is mounted to a second end portion of the neck band (figures 2 and 4). 

Regarding claim 17, Paul further describes wherein a surface of the main body is recessed from the surface of the conductive cloth (figure 1A).
Regarding claim 18, although neither Paul nor Matsumura explicitly disclose wherein the projection portion includes a cross section defined by an elliptical cylinder, Paul does state that the electrode head, fabric section, and projection portions “may be of any appropriate size, shape, and/or configuration” for a particular purpose ([0071], for example).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the projection portion to have a cross section defined by an elliptical cylinder, as doing so would be a matter of changing the size, shape, and/or proportion of an element without changing the performance of the overall device, which such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Matsumura, further in view of Bleich et al. (US 2013/0171599 A1).
Regarding claim 3, Paul in view of Matsumura suggests the biological signal detection apparatus according to claim 16, but neither Paul nor Matsumura explicitly disclose a photoplethysmographic sensor that includes a light emitting element and a light receiving element provided near or in a vicinity of the conductive cloth on the surface of the main body and that detects a photoplethysmographic signal.  However, 
Regarding claim 4, Matsumura further describes wherein the senor is connected to a signal processor ([0018]) and Bleich further describes wherein the photoplethysmographic sensor is connected to a signal processor ([0141]). 
Regarding claim 5, Matsumura further describes wherein the conductive cloth defines an electrode that detects an electrocardiogram signal (figure 3, [0026]). 

Regarding claim 7, Matsumura further describes wherein the signal processor includes a low pass filter or a band pass filter (figure 7). 
Regarding claim 9, Bleich further describes wherein the signal processor extracts pulsatile components from the electrocardiogram signal and/or the photoplethysmographic signal ([0206], [0292]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Matsumura and Bleich, further in view of Inukai et al. (US 2007/0016086 A1). 
Regarding claim 8, Paul in view of Matsumura and Bleich suggests the biological signal detection apparatus according to claim 7, but Paul, Matsumura, and Bleich do not explicitly disclose wherein the signal processor performs second order differential processing on the photoplethysmographic signal.  Inukai also describes a biological signal detection apparatus ([0011]), including wherein a signal processor performs second order differential processing on a photoplethysmographic signal ([0034], [0036]).  As Inukai is also directed towards a biological signal detection apparatus and is in a .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Matsumura, further in view of Yanaga (US 2005/0143666 A1). 
Regarding claim 13, Paul in view of Matsumura suggests the biological signal detection apparatus according to claim 12, but Paul and Matsumura do not explicitly disclose wherein the conductive threads include resin coated with a conductive material.  Yanaga also describes a biological signal detection apparatus, particularly an electrocardiograph, including conductive threads which include resin coated with a conductive material ([0016]).  As Yanaga is also directed towards a biological signal detection apparatus and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate resin coated conductive threads similar to those described by Yanaga when using the apparatus described by Paul and Matsumura, as doing so advantageously allows for proper transmission of the biological signals to the signal processor.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792